818 A.2d 1284 (2003)
175 N.J. 612
STATE of New Jersey, Plaintiff-Appellant,
v.
Daniel D. RIVERA, Defendant-Respondent.
Supreme Court of New Jersey.
Argued March 18, 2003.
Decided April 8, 2003.
Hillary K. Horton, Deputy Attorney General, argued the cause for appellant (Peter C. Harvey, Acting Attorney General of New Jersey, attorney; Ms. Horton and James F. Smith, Assistant Atlantic County Prosecutor, on the briefs).
Bernadette N. DeCastro, Acting Deputy Public Defender II, argued the cause for respondent (Yvonne Smith Segars, Public Defender, attorney).
Mitchell E. Ignatoff, argued the cause for amicus curiae, Association of Criminal Defense Lawyers of New Jersey.
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Weissbard's opinion of the Appellate Division, reported at 351 N.J.Super. 93, 797 A.2d 175 (2002).
For affirmingChief Justice PORITZ and Justices COLEMAN, LONG, VERNIERO, LaVECCHIA, and ZAZZALI6.
OpposedNone.